               Case 1:17-cr-00556-ER Document 22 Filed 09/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

        –v –                                      Case No. 17-CR-556 (ER)

 GILBERT ARMENTA,

                            Defendant.




      NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that pursuant to Rule 1.4 of the Local Rules for the United States

District Courts for the Southern and Eastern Districts of New York, the undersigned, Dina R. Hoffer,

hereby moves to withdraw as counsel of record for defendant Gilbert Armenta because the

undersigned will no longer be employed by the law firm Hughes Hubbard & Reed LLP as of

October 3, 2020. Marc Weinstein of Hughes Hubbard & Reed LLP will continue to represent

Mr. Armenta as counsel of record in the above-referenced matter, and Mr. Armenta’s defense will

remain uninterrupted.



Dated: September 30, 2020
       New York, New York

                                          Respectfully submitted,

                                          By: /s/ Dina R. Hoffer
                                           Dina R. Hoffer
                        X
                                           One Battery Park Plaza
                                           New York, New York 10004
                                           Telephone: (212) 837-6000
                                           Facsimile: (212) 422-4726
                                           Email: dina.hoffer@hugheshubbard.com
           9/30/2020
                                          Attorney for Defendant Gilbert Armenta
